Mr. Justice Mercur
delivered the opinion of the court May 2d 1881.
The relator sought by this writ of quo warranto to oust the plaintiff in error from the exercise of the office of clerk of the select council of the city of Reading, and virtute officii city clerk in and for said city, and to put him (the relator) therein. The question presented by the plea and demurrer is whether the relator was duly qualified in law to assume the duties.of the office.
“ Sect. 2 of the ordinance of said city declares ‘ the clerk of the select council shall give bond to the city in the sum of $10,000, with two sufficient sureties, to be approved by councils, conditioned for the faithful pérformance of his duties, and before he enters upon his office shall also take and subscribe an oath or affirmation before the president of the select council to support the Constitution of the United States and of this Commonwealth, and'honestly to keep an account of all public moneys and property intrusted to his care, and to discharge the duties of his said office with fidelity.’ The clerk is elected by the joint action of. the city councils. The ordinance of 14th February 1876, provides that the clerk shall hold his office for the period of one year and until his successor shall have been duly elected and qualified. The plaintiff in error had been duly elected and qualified for the previous year which had expired. The relator had been duly elected, taken the oath of office and presented a bond which was rejected by the select coun*335cil. After its rejection the relator did not present nor offer to present any other or sufficient bond in lieu thereof. Ho nevertheless claimed a legal right to assume the duties and enjoy the emoluments of the office.”
It is contended on behalf of the relator that the ordinance does not require the bond to be given and approved before he enters on his office. The manifest object of requiring the bond is more fully to protect the public, and to obtain the additional protection given by the sureties against any improper conduct of the clerk. If the bond shall not be given before he enters on the duties of his office, when shall it be given ? It is conceded that it shall be at some time. Shall it be at the middle of his term, or on the last day thereof. When given, shall it relate back to the beginning of his term, and cover past transactions, or shall its protective power be restricted to subsequent acts ? Sound reason requires tho security to extend over the whole term, and to commence with the first act of the officer. Public policy forbids that any security required of a municipal officer should be waived. It should not be postponed until irreparable mischief may have been done.
Looking at tho language of the ordinance, it declares he shall “ also take and subscribe an oath.” The definitions of “ also,” given by Worcester, are “in the same manner,” “likewise,” “too,” “in addition.” The command is not merely that he take the oath alone, but that he shall take it in addition to doing some other act. That other act is to give the bond. If this word “also” did not refer to the bond as well as to the oath it would not only be useless, but senseless. Every reasonable presumption connects the two together; then he shall give the bond and “likewise” take the oath. It is unquestioned that he must take the oath before he enters on the office. If it must he “in the same manner” of time that the bond must be given, then both acts must, in like manner, be performed before he enters on the office. Thus we think a reasonable construction of the language shows it to be in harmony with the true intent and spirit of the ordinance. As, then, the relator had not duly qualified himself to fill the office, it follows he had no right to invoke the aid of this writ to put himself therein. It is no answer to say he had tendered a bond with two sureties. It was not approved by the councils, to whom the sole power of approval was given. They are presumed to have acted justly and prudently in rejecting it. If their conduct was illegal, the remedy of the relator was against them. The motives influencing their action cannot he inquired into in this case, to which they are not a party. The learned judge, therefore, erred in entering judgment in favor of the relator, and the assignments are sustained.
Judgment reversed, and judgment in favor of the plaintiff in error on the demurrer; and it is ordered that the said Edward A. Howell be restored to his office as *336clerk of select council of the city of Reading, unless his term has expired by its original limitation. It is further ordered that the relator, John H. Keppelman, pay the costs in this court and in the court below.